        Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

        v.
                                                          Magistrate’s No. 20-1709
 ORLANDO GRANDISON
 NATHANIEL WEATHERSPOON
 ANDREA ZENMON

               AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Special Agent Sean Langford, being first duly sworn, hereby depose and state as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation, and have been so

employed for over sixteen years. Since March 2011, Affiant has been with the Pittsburgh Division

assigned to a white-collar and public corruption crime squad. In the course of my training and

experience, Affiant has become familiar with the methods and techniques associated with the

investigations of white-collar schemes to defraud. My experience as an FBI Special Agent has

included the investigation of cases involving public corruption, bank fraud, mail fraud, wire fraud,

money laundering, bankruptcy fraud, and other financial crimes, and I have enforced federal laws

prohibiting these offenses.

       2.      This affidavit is submitted for the limited purpose of establishing probable cause to

believe that ORLANDO GRANDISON, NATHANIEL WEATHERSPOON, and ANDREA

ZENMON knowingly         filed, or aided and abetted the filing, of a claim for Pandemic

Unemployment Assistance benefits that contained materially false, fictitious, and fraudulent

statements, in violation of 18 U.S.C. §§ 1040(a)(2) and 2. Accordingly, it does not include every

fact known to me in connection with this investigation.
         Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 2 of 13




                                        BACKGROUND

        3.      The United States government has been taking steps to slow the spread of the novel

coronavirus (COVID-19) and to mitigate its impact on the public’s health and economic well-

being. To that end, on March 13, 2020, the President declared the ongoing COVID-19 pandemic

to be an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and Emergency

Assistance Act.

        4.      On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act) was signed into law. The CARES Act created the Pandemic Unemployment

Assistance program, which provides unemployment benefits, in the form of money, to individua ls

not eligible for regular unemployment compensation or extended unemployment benefits. The

Pandemic Unemployment Assistance program is administered by the various states, including the

Commonwealth of Pennsylvania, but its benefits are funded in large part by the federal

government.     Pandemic Unemployment Assistance benefits are paid in connection with the

President’s declaration that the COVID-19 pandemic constitutes an emergency under the Robert

T. Stafford Disaster Relief and Emergency Assistance Act.

        5.      Individuals are only eligible for Pandemic Unemployment Assistance benefits if,

among other things, they are both unemployed for reasons related to the COVID-19 pandemic and

available to work. In order to receive benefits, an individual must file a claim including his or her

name, social security number, and address, as well as answer the eligibility questions. Individuals

who are serving a sentence of incarceration, or who are detained pending a criminal trial, are

neither available for work nor unemployed for reasons related to the COVID-19 pandemic. As a

result, they are not eligible to receive Pandemic Unemployment Assistance benefits for the period

of their incarceration.



                                                 2
        Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 3 of 13



       6.      Knowingly making a materially false, fictitious, or fraudulent statement or

representation in connection with an application for Pandemic Unemployment Assistance benefits

violates Title 18, United States Code, Section 1040(a)(2), which prohibits Fraud in Connection

with Emergency Benefits and Title 18, United States Code, Section 2 makes it a violation to aid

or abet the same .

                                      PROBABLE CAUSE

       7.      The Allegheny County Jail (ACJ), located at 950 Second Avenue, Pittsburgh, PA

15219, typically houses over 1,500 men and women inmates. ACJ inmates can make local and

long-distance phone calls which are paid for from the inmate’s pre-paid account. ACJ does not

provide Internet access to the inmates.     ORLANDO GRANDISON, assigned DOC number

163208, is currently incarcerated at ACJ and has been since approximately August 7, 2019.

NATHANIEL WEATHERSPOON, assigned DOC number 155557, is currently incarcerated at

ACJ and has been since approximately October 5, 2017.

       8.      On or about June 25, 2020, an online application for Unemployment Income (UI)

was submitted via the Pennsylvania’s          Pandemic Unemployment         Assistance Portal on

GRANDISON’s behalf.        The online application included GRANDISON’s accurate Personal

Identifying Information (PII), to include full name, date of birth, and social security number.

       9.      The online application for GRANDISON included materially false, fictitious, or

fraudulent representations relating to GRANDISON’s employment status.              The application

affirmatively indicated that GRANDISON was (i) “unemployed as a direct result of a pandemic

or major disaster”, i.e. COVID-19, (ii) that GRANDISON was “self-employed, business owner,

worked with a religious entity, or a gig worker whose employment was affected by the COVID-

19 virus”, and (iii) that if offered a job, GRANDISON would be able to accept it. All three of the



                                                 3
          Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 4 of 13



above representations are false, fictitious, or fraudulent as GRANDISON had been incarcerated at

ACJ since on or about August 7, 2019. GRANDISON is, indeed, still incarcerated at ACJ.

       10.    On or about July 10, 2020, an online application for Unemployment Income (UI)

was submitted via the Pennsylvania’s        Pandemic Unemployment        Assistance Portal on

WEATHERSPOON’s behalf. The online application included WEATHERSPOON’s accurate

Personal Identifying Information (PII), to include full name, date of birth, and social security

number.

       11.    The online application for WEATHERSPOON included materially false, fictitious,

or fraudulent representations relating to WEATHERSPOON’s employment status.                 The

application affirmatively indicated that WEATHERSPOON was (i) “unemployed as a direct result

of a pandemic or major disaster”, i.e. COVID-19, (ii) that WEATHERSPOON was “self-

employed, business owner, worked with a religious entity, or a gig worker whose employment was

affected by the COVID-19 virus”, (iii) that the date WEATHERSPOON last performed work was

March 18, 2020, and (iv) that if offered a job, WEATHERSPOON would be able to accept it. All

four of the above representations are false, fictitious, or fraudulent as WEATHERSPOON had

been incarcerated at ACJ since on or about October 5, 2017. WEATHERSPOON is, indeed, still

incarcerated at ACJ.

       12.    On June 25, 2020, at approximately 6:31 p.m. GRANDISON, utilizing the ACJ

inmate telephone system, made an outgoing call to an unidentified female, utilizing (412) 656-

3591. A partial transcription of the call is below (OG – ORLANDO GRANDISON; UF3591 –

UNIDENTIFIED FEMALE; U/I – Unintelligible):


              OG: Man, my man just said he collected unemployment
              joint, he did something for unemployment, they gave him
              $10,000.


                                               4
        Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 5 of 13



               UF3591: Yeah, everything. Yeah, U/I will do it for you.
               OG: That’s what I’m trying to do.
               UF3591: I’ll do it for you, fuck out, for real shit.
               OG: All you need is my ID, huh?
               UF3591: No, I need your social security.

       13.     On June 26, 2020, at approximately 10:40 a.m. GRANDISON, utilizing the ACJ

inmate telephone system, made an outgoing call to an unidentified female, utilizing (412) 296-

0870. A partial transcription of the call is below (OG – ORLANDO GRANDISON; UF0870 –

UNIDENTIFIED FEMALE; U/I – Unintelligible):

               OG: I’m trying to get some bread, I’m trying, they doing this
               unemployment shit. Motherfuckers talk like they get $10,000.
               UF0870: Well, I been hearing about that too.
               OG: I’m like, ehhh, know what I’m saying
               UF0870: Yeah
               OG: U/I… he said he got like $10,000 back, I’m like what? He
               said bro..
               UF0870: Did he work?
               OG: He ain’t work a day in his life, you hear me?
               UF0870: For real?
               OG: Swear, he said bro I could do it for you, you got your ID?
               I’m like yeah, my girl got all my shit.
               UF0870: Oh well, what’s his number again?
               OG: 494-8147. And then I was talking to Derry yesterday, she’s
               talking about, she was going uh, she’s doing it for her baby’s dad
               in jail. She bout to do it for him. She was going to do it for her
               but she’s working so she ain’t gonna play with them like that.
               UF0870: Right, right

Later in the conversation:

               UF0870: So what, he could do it for you?
               OG: That’s what he said. But I was hoping you’d know what to
               do so I wouldn’t have to give my information…
               UF0870: I mean, right.

       14.     On July 2, 2020, at approximately 2:09 p.m. GRANDISON, utilizing the ACJ

inmate telephone system, made an outgoing call to ANDREA ZENMON, utilizing (412) 412-853-




                                                5
         Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 6 of 13



7422.   A partial transcription of the call is below (OG – ORLANDO GRANDISON; AZ –

ANDREA ZENMON; U/I – Unintelligible):

                   AZ: Look, I did that shit, I did that little PUA shit. They gave me
                   $11,833.
                   OG: I need you to do that for me.
                   AZ: You can’t, I can’t, you gonna be…. I don’t know like. Cause
                   they send those checks and shit, who’s gonna cash’em.
                   OG: I won’t cash it, ya’ll just gonna have to hold those checks for
                   me till I get out. I’ll be out.

     Later in the conversation:

                   OG: I need you to do that for me, yo, Niggas is doing it, all my
                   niggas is doing it
                   AZ: Ohhh
                   OG: Niggas ain’t have a job a day in their life and they doing it.

        15.        July   14,   2020,    at   approximately    5:49    p.m.    inmate       NATHANIEL

WEATHERSPOON, utilizing the ACJ inmate telephone system on GRANDISON’S account,

made an outgoing call to ANDREA ZENMON, utilizing (412) 853-7422. A partial transcription

of the call is below (NW – NATHANIEL WEATHERSPOON; AZ – ANDREA ZENMON; U/I –

Unintelligible);

                          NW: Yeah, yo, you got to try to file the IRS joint, yo, you
                          hear me?
                          AZ: you want me to try to file it for you?
                          NW: Yeah, try to file that for me, we get the $1,500, if we
                          get the $1,500, we splitting it down, give me eight, I can give
                          you seven.
                          AZ: Alright, you don’t even need to give me that much.
                          NW: Man I don’t give a fuck, man, fuck that, I don’t care, I
                          really don’t believe, I mean I need the paper, I can’t say I
                          don’t need the paper, but I don’t need the paper, but its
                          useful, it’s free money, fuck it. You know what I mean?
                          AZ: Yeah. Whatever you give me I’ll just put on his shit.
                          NW: Alright, that’s cool. I got um, you still got my driver’s
                          number right? My driver’s license number?
                          AZ: No, I ain’t got that. I don’t have like your driver’s
                          license number.



                                                     6
         Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 7 of 13



                          NW: Let me give, let me give you everything that you might
                          need.
                          AZ: Alright.
                          NW: (Yelling at Lando) Alright, she about to call her, hold
                          up. I’m about to give her that information so she can do the
                          IRS filing, you hear me? (Talking to AZ) Yeah, you got my
                          name right?
                          AZ: Yeah.
                          NW: Uhh, my, my, my date of birth is 12/29/91.
                          AZ: Nah, I got all that, I just need your driver’s license.
                          NW: Driver’s license number is 302..
                          AZ: Uh huh
                          NW: 650…
                          AZ: Uh huh
                          NW: 28

        16.        Based on Affiant’s experience listening to numerous GRANDISON and other

inmates’ recorded jail calls, it is evident that WEATHERSPOON called ZENMON. At times

during the call WEATHERSPOON is relaying what she says to GRANDISON, who is not on the

call, but is somewhere in close physical proximity to WEATHERSPOON, likely in the “hole”. In

addition, it is evident that WEATHERSPOON is relaying what GRANDISON is saying to

ZENMON.

        17.        On July 14, 2020,        at approximately    6:21   p.m. inmate       NATHANIEL

WEATHERSPOON, utilizing the ACJ inmate telephone system on GRANDISON’S account,

made an outgoing call to ANDREA ZENMON, utilizing (412) 853-7422. A partial transcription

of the call is below (NW – NATHANIEL WEATHERSPOON; AZ – ANDREA ZENMON; U/I –

Unintelligible);

                   NW: Yo
                   AZ: U/I… I’m about to, I’m about to, eh, eh, log into it so I could
                   tell you what it say, see I keep checking it, like I keep going to
                   back to see if shit changed. Like, look, when you first log in, its
                   like, it say my benefits plan, it say one unemployment insurance
                   claim, regular, active, open issues – one. Now mine did say that at
                   first too, but I remember it just going through…
                   NW: Yeah


                                                    7
         Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 8 of 13




                AZ: The next day or some shit, I don’t know dog. Look when you
                click on the next page, your shit say $7,605 right, alright, U/I…
                you got sixteen weeks I filed for. Now it say no, it say outstanding
                claims issues, it say no outstanding issues have been found for this
                claim. U/I said his shit said that too, U/I… he had to go back a
                couple days and his shit went through. I guess they’re probably
                just verifying…
                NW: Yeah…
                AZ: His shit, like you feel me?
                NW: yeah…
                AZ: Cause it really don’t say nothing, cause I had people like my
                friend she fucked up on hers, on hers it told her what she fucked up
                and what she did. Yours is not telling me what you fucked up, uh,
                what I did, cause I didn’t do shit, I did it just like I did mine, you
                feel me?
                NW: Yeah…

Later in the call:

                AZ: I’m going to have to log onto Lando’s shit and see if his shit
                came.
                NW: Alright, she bout to…hey Lando…Lando, she’s about to log
                onto your shit to see what it say. We need that U/I…please I got
                you, if that shit go through… Ohh I got you. I don’t give a fuck.
                I’m going to go hard on that shit.
                AZ: Yeah, look. Lando… look, look, it say available credit.
                Your’s say $7,605. Lando’s say $10,644
                NW: Your’s say $10,644… what?
                AZ: $10,644.
                NW: $10,644 Lando. He said, what else, what else… what you
                say? Eight… $10,644. Yeah. Yeah, we… he…that what we
                trying to figure out. Do it say any issues on his shit?
                AZ: No, his say no issues.
                NW: Oh.
                AZ: There are none.
                NW: Here, hit my Dad real quick.
                AZ: Hold on, what’s the number?
                NW: Hey Lando… Lando…hey Land…

The line is terminated.

        18.     Again, based on Affiant’s experience listening to numerous GRANDISON and

other inmates’ recorded jail calls, it is evident that WEATHERSPOON called ZENMON and is



                                                  8
         Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 9 of 13



relaying what she says to GRANDISON, who is not on the call, but is somewhere in close physical

proximity to WEATHERSPOON. In addition, it is evident that WEATHERSPOON is relaying

what GRANDISON is saying to ZENMON.

       19.     On July 14, 2020,        at approximately      7:18   p.m. inmate        NATHANIEL

WEATHERSPOON, utilizing the ACJ inmate telephone system on GRANDISON’S account,

made an outgoing call to an unidentified male, utilizing (717) 804-7143. A partial transcription of

the call is below (NW – NATHANIEL WEATHERSPOON; UM7143 – UNIDENTIFIED MALE;

U/I – Unintelligible

               NW: Oh, look, I just filed this unemp…look I’m filing this
               unemployment shit, right? You hear me?
               UM7143: Yeah.
               NW: I got seventy, I got $7600 on the way, and I just filed the free
               IRS joint for $1,500, oh’s they just came and texted me back, and it
               said congratulations, uh waiting on my money right now. That’s the
               $1,500. But I got the $7,600 coming, I got $7,600.44 coming…
               uh…coming um, um, um, um, and after I get my card, I’m about to
               get my social security card, soon as it comes next week, it’s on, it’s
               on. I got $7,600. My, my $1,500 just went through, right that’s on
               the way in 5 days. Uh, he want, he wants y’all to file that shit for
               him, file his… uh stuff with IRS…
               UM7143: Hey tell him, tell him I got some other shit bro, I got to
               wait, I got to wait and see if she really got paid, U/I…bread, niggas
               get’n like ten grand and shit.
               NW: Yea, hold, Lando just got, nigga, nigga, Lando just got
               $10,644.

       20.     The addresses associated with GRANDISON’s PUA Online application is 217

Rolling Woods Drive, North Versailles, PA 15137. Through law enforcement database checks,

Affiant identified ANDREA ZENMON as an individual associated with this address.

       21.     The Pennsylvania’s Pandemic Unemployment Assistance Portal captures IP

address information used to create GRANDISON and WEATHERSPOON’s account as well as

the submittal of both of their PUA Online applications. The IP address used was 71.60.123.171.



                                                 9
        Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 10 of 13



Records obtained via grand jury subpoena detail IP address 71.60.123.171 resolves back to the

service address of 217 Rolling Woods Drive, North Versailles, PA 15137.          In addition, the

Subscriber Name is listed as ANDREA ZENMON and the Billing Address is 217 Rolling Woods

Drive, North Versailles, PA 15137.

        22.        On August 13, 2020, Affiant interviewed ANDREA ZENMON at her residence,

located at the 217 Rolling Woods Drive, North Versailles address, regarding her knowledge and

involvement    with GRANDISON and WEATHESPOON’s PUA Online applications                         and

payments.

        23.        During the interview, ZENMON advised she knows ORLANDO GRANDISON

and that they have a young son together. ZENMON also advised she knows GRANDISON is

currently incarcerated at ACJ and that he has been held at ACJ since at least January 2020.

ZENMON admitted GRANDISON directed ZENMON to file an online unemployment claim, on

GRANDISON’s behalf, so GRANDISON could receive PUA benefits. ZENMON admitted she

filed GRANDISON’s PUA application online using GRANDISON’s PII and her residential

address as the mailing address for the benefit payments. ZENMON also created a new email

account, 500orlando@gmail.com, and used her personal cell phone number, (412) 853-7422, on

the application.

        24.        In   addition,   during   the   interview,   ZENMON     advised    she   knows

WEATHERSPOON is currently incarcerated at ACJ. ZENMON admitted in June 2020, she spoke

to WEATHERSPOON on GRANDISON’s ACJ inmate phone account.                        During the call,

WEATHERSPOON directed                ZENMON to file        an online   unemployment    claim,   on

WEATHERSPOON’s behalf, so WEATHERSPOON could receive PUA benefits. ZENMON

admitted she filed WEATHERSPOON’s PUA application online using WEATHERSPOON’s PII



                                                   10
        Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 11 of 13



and her residential address as the mailing address for the benefit payments. ZENMON also created

a new email account, natweatherspoon@gmail.com, and used her personal cell phone number,

(412) 853-7422, on the application.

       25.     As a result of GRANDISON’s fraudulent PUA Online application, three benefits

payments were approved. The first payment of $9,120 was approved on or about June 26, 2020,

the second payment of $716 was approved on or about July 1, 2020, and the third payment of $716

was approved on or about July 6, 2020. The first payment covered the certified weeks ending

March 14, 2020 through June 20, 2020, the second payment covered the certified week ending

June 27, 2020, and the third payment covered the certified week ending July 4, 2020.

GRANDISON has been incarcerated at ACJ since approximately August 7, 2019, during the entire

time period covered by the three benefit payments.

       26.     As noted above in Paragraph Nine, ZENMON’s PUA application                     for

GRANDISON included materially false, fictitious, or fraudulent representations relating to

GRANDISON’s employment status. The application affirmatively indicated that GRANDISON

was (i) “unemployed as a direct result of a pandemic or major disaster”, i.e. COVID-19, (ii) that

GRANDISON was “self-employed, business owner, worked with a religious entity, or a gig

worker whose employment was affected by the COVID-19 virus”, and (iii) that if offered a job,

GRANDISON would be able to accept it.         All three of the above representations are false,

fictitious, or fraudulent as GRANDISON had been incarcerated at ACJ since on or about August

7, 2019. GRANDISON is, indeed, still incarcerated at ACJ.

       27.     Further, ZENMON made additional false statements in that ZENMON falsely

represented that GRANDISON was the individual filing the claim and making the certifications

when, in fact, the claims were being filed by ZENMON.



                                               11
       Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 12 of 13



       28.    To that end, each PUA benefit payment was made in the form of a debit card, which

was mailed to the address indicated on GRANDISON’s PUA application, 217 Rolling Woods

Drive, North Versailles, PA 15137. The address 217 Rolling Woods Drive, North Versailles, PA

15137 is ZENMAN’s current residence.

       29.    As noted above in Paragraph Eleven, ZENMON’s PUA application                   for

WEATHERSPOON included materially false, fictitious, or fraudulent representations relating to

WEATHERSPOON’s employment            status.    The application   affirmatively   indicated that

WEATHERSPOON was (i) “unemployed as a direct result of a pandemic or major disaster”, i.e.

COVID-19, (ii) that WEATHERSPOON was “self-employed, business owner, worked with a

religious entity, or a gig worker whose employment was affected by the COVID-19 virus”, (iii)

that the date WEATHERSPOON last performed work was March 18, 2020, and (iv) that if offered

a job, WEATHERSPOON would be able to accept it. All four of the above representations are

false, fictitious, or fraudulent as WEATHERSPOON had been incarcerated at ACJ since on or

about October 5, 2017. WEATHERSPOON is, indeed, still incarcerated at ACJ.

       30.    Further, ZENMON made additional false statements in that ZENMON falsely

represented that WEATHERSPOON was the individual filing the claim and making the

certifications when, in fact, the claims were being filed by ZENMON.




                                               12
          Case 2:20-cr-00278-DSC Document 1-1 Filed 08/21/20 Page 13 of 13




                                         CONCLUSION

          31.    Based on the information above, your affiant submits that there is probable cause

to believe that ORLANDO GRANDISON, NATHANIEL WEATHERSPOON, and ANDREA

ZENMON knowingly          filed, or aided and abetted the filing, of a claim for Pandemic

Unemployment Assistance benefits that contained false, fictitious, and fraudulent statements or

representations, in violation of 18 U.S.C. §§ 1040(a)(2) and 2.

          The above information is true and correct to the best of my knowledge, information and

belief.


                                                     Respectfully submitted,


                                                     s/ Sean Langford
                                                     Special Agent
                                                     Federal Bureau of Investigation


Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A)
this 21st day of August, 2020.


______________________________
CYNTHIA REED EDDY
Chief United States Magistrate Judge




                                                13
